            Case 2:12-cv-00005-AWI-SAB Document 55 Filed 07/01/20 Page 1 of 1


 1

 2

 3

 4

 5

 6

 7

 8
                         UNITED STATES DISTRICT COURT
 9
                                 EASTERN DISTRICT OF CALIFORNIA
10

11   SHERRY HERKAL,                                    Case No. 2:12-cv-00005-AWI-SAB

12                  Plaintiff,                         ORDER GRANTING DEFENDANT’S
                                                       SUBSTITUTION OF ATTORNEY
13           v.
                                                       (ECF No. 54)
14   BOSTON SCIENTIFIC CORPORATION,

15                  Defendant.

16

17          On June 30, 2020, Defendant Boston Scientific Corporation filed a notice of substitution

18 of attorney substituting attorney Tarifa B. Laddon for attorneys Eva Marie Mannoia Weiler, and

19 Natasha L. Mosley. (ECF No. 54.) Accordingly, Tarifa B. Laddon is substituted as attorney of
20 record for Defendant and the Office of the Clerk is directed to terminate attorneys Eva Marie

21 Mannoia Weiler, and Natasha L. Mosley.

22
     IT IS SO ORDERED.
23

24 Dated:     July 1, 2020
                                                       UNITED STATES MAGISTRATE JUDGE
25

26
27

28


                                                   1
